DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Stjernstedt US 2015/0330434 is the closest art of record.
In regards to claim 1, Stjernstedt discloses as in Figures 1-16 a cutter holder assembly (see at least Figures 1-2) comprising: a holder (2) having an end surface (8); and a first positioning recess (9) recessed in the holder and having an opening formed in the end surface of the holder (see Figures 2-3); a cutter (1) connected to the holder by a fastener (14) and having an end abutting (11) the end surface of the holder; and a second positioning recess (12) recessed in the end of the cutter near the holder (see Figures 2-3); and a tightening positioning assembly (13) mounted in the first positioning recess of the holder and the second positioning recess of the cutter and having a positioning block (see Figures 7-16) mounted in the first positioning recess of the holder and the second positioning recess of the cutter and having an outer surface; two opposite side surfaces; two tightening grooves (32 and 26) formed in the positioning block (20), and each tightening groove (32 and 26) having a respective side opening (refer to the openings of 26 and 32 which open on sides of the block as in Figure 7), the side openings of the two tightening grooves respectively formed in the two opposite side surfaces of the positioning block (the sides being axially disposed along an axis where fastener 33 is to be disposed at); and an adjusting hole (when assembled, as in Figures 9-11, refer to the hole recessed between grooves 32 and 26) recessed in the outer surface of the positioning block, located between the two tightening grooves, and communicating with the two tightening grooves.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722